THE COURT.
The defendant, Jacob Fuhr, was convicted in the superior court of Alameda County of the crime of murder in the first degree and judgment was pronounced and entered against him sentencing him to be hanged. An appeal from the judgment to this court has been submitted and is pending decision herein.
It appears from the affidavit of Frank Barnet, sheriff of the county of Alameda, that the defendant Fuhr, on or about the twenty-third day of January, 1926, escaped from the county jail in the county of Alameda, wherein he was confined. He has not since been apprehended and is now a fugitive from justice. Supported by the affidavit of the sheriff, in whose custody the defendant was held, relating these facts, the attorney-general, by motion, asks this court to dismiss the appeal upon the ground that the defendant, Fuhr, has escaped from custody and is now at large. *Page 594 
Upon the authority of People v. Redinger, 55 Cal. 290
[36 Am. Rep. 32], and People v. Elkins, 122 Cal. 654
[55 P. 599], and People v. Clark, ante, p. 453 [245 P. 1112], it is ordered that the appeal of said Jacob Fuhr in this case be and the same stand dismissed, unless the defendant, within thirty days from this date, return to the custody of the sheriff of the county of Alameda, state of California.
It is further ordered that a copy of this order be served upon the attorneys for the defendant within five days hereof.